DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 11/09/2020. The preliminary amendment submitted on 12/02/2020 is acknowledged.  Claims 1-10 are currently pending and have been examined.
Claim Objections
Claims 5 (Currently Amended) and 9 (New) are objected to because of the following informalities:  the limitation “for auto-centering insertion of the tab connecting to the side edges of said tab” is objected to because the term “the side edges” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “for auto-centering insertion of the tab connecting to [[the]] side edges of said tab”.  Appropriate correction is required.
Claim Interpretation
Regarding claims 4 (Currently Amended) and 8 (New), the term “laminar tab” is interpreted per the Applicant’s specification in paragraph [0030] and original claim 4 in accordance with the figures, such that a laminar tab is a tab that can be inserted and also has hook or retention feature on the back side to keep it within the housing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (Currently Amended), the following limitations are indefinite:
The limitation “a cleaning cloth with tabs where said anti-detachment device of a tab of the cloth …” is indefinite because a tab is already recited. Is this part of the same tabs of the cloth? For purposes of examination the Office will interpret the limitation to read as “cleaning cloth with tabs where said anti-detachment device of and at least one of the tabs 
The limitation “is fixed to the base and a cleaning cloth and arranged near transverse edges of the base” is indefinite because it is unclear. What structure is being fixed to the base and the cleaning cloth? For purposes of examination the Office will interpret the limitation to read as “said anti-detachment device is fixed to the base and a cleaning cloth and arranged near transverse edges of the base”.
The limitation “whose lower horizontal rod is solidly joined to the base and creates a housing with a slot for said tab on a transverse side of the cleaning cloth” is indefinite because it is unclear. What structure has a lower horizontal rod? For purposes of examination the Office will interpret the limitation to read as “said anti-detachment device having a 
The limitation “is open on at least on an input side” is indefinite because the term “is” is unclear. What structure is open on at least an input side? For purposes of examination the Office will interpret the limitation to read as “said anti-detachment device is open on at least on an input side”.
The limitation “defined as an inlet mouth” is indefinite because the term “defined” is unclear. What structure is defined as an inlet mouth? For purposes of examination the Office will interpret the limitation to read as “said anti-detachment device defines 
The limitation “whose opening, at least around a connection between said device and said tab, is slightly greater than a thickness of said tab, allowing said tab to freely and easily enter into said slotted housing through said open side of its inlet” is indefinite because the term “whose” is unclear. What structure is defined as whose opening? For purposes of examination the Office will interpret the limitation to read as “said anti-detachment device having an said opening is slightly greater than a thickness of said tab, allowing said tab to freely and easily enter into said slotted housing through said open side of [[its]]said inlet mouth”.
The limitation “is slightly greater than a thickness of said tab” is indefinite because the term “slightly” is a term of degree. What does “slightly” mean in numbers? Where does infringement begin and end with the term “slightly”? For purposes of examination the Office will interpret the limitation to read as “
The limitation “freely and easily enter into said slotted housing through said open side of its inlet” is indefinite because the terms “freely” and “easily” are terms of degree. What does “freely and easily” mean in terms? This seems subjective from user to user. Where does infringement begin and end with the terms “freely and easily”? For purposes of examination the Office will interpret the limitation to read as “
The limitation “easily enter into said slotted housing through said open side of its inlet” is indefinite because the term “inlet” is unclear. Is this referring to the inlet mouth or is this a different inlet? For purposes of examination the Office will interpret the limitation to read as “easily enter into said slotted housing through said open side of [[its]]said inlet mouth”.
The limitation “where said rotated U or open C housing overlaps with its upper horizontal rod at least a limited portion of an extension of the tab,” is indefinite because the term “its” is unclear. What structure has an upper horizontal rod? For purposes of examination the Office will interpret the limitation to read as “where said rotated U or open C housing overlaps with [[its]] said anti-detachment device upper horizontal rod at least a limited portion of an extension of the tab”.
The limitation “along the connection edge with said mop limiting relative movements perpendicular to insertion of the tab  inside said anti-detachment device” is indefinite because the term “along” is unclear. What structure has an upper horizontal rod? For purposes of examination the Office will interpret the limitation to read as “said anti-detachment device is perpendicular to insertion of the tab inside said anti-detachment device”.
	Claims 2-10 are rejected as being dependent on claim 1.
	Regarding claims 3 (Currently Amended) and 7 (New), the following limitations are indefinite:
The limitation “The mop base of claim 1 (or claim 7) wherein said anti-detachment device according to claim 1 is wherein it extends for a limited section of said tab” is indefinite because the term “according to claim 1 is wherein” is unclear because the claim already depends from claim 1 and has all of the limitations already so just makes this statement unclear. 
The limitation “The mop base of claim 1 (or claim 7) wherein said anti-detachment device according to claim 1 wherein it extends for a limited section of said tab” is indefinite because the term “it” is unclear. What structure does “it” refer to? For purposes of examination the Office will interpret the limitation to read as “The mop base of claim 1 (or claim 7) wherein said anti-detachment device extends for a limited section of said tab”.
The limitation “for normal operation of a coupling and detachment system on the mop base during installation or replacement operations” is indefinite because the term “normal” is unclear and a term of degree. Where is the line the between normal and abnormal operation? For purposes of examination the Office will interpret the limitation to read as “for
Regarding claims 4 (Currently Amended) and 8 (New), the following limitations are indefinite:
The limitation “a slit-like housing” is indefinite because the term “slit-like” is a term of degree. Where does infringement begin and end with the term “slit-like”? Is it a slit or just an opening? For purposes of examination the Office will interpret the limitation to read as “aslit housing”.
The limitation “sized to accommodate any type of laminar tab in its housing” is indefinite because the term “any type” is unclear. Where does infringement begin and end with the term “any-type”? for purposes of examination the Office will interpret the limitation to read as “sized to accommodate the tab in the anti-detachment device housing, the tab being a laminar tab”.
The limitation “sized to accommodate any type of laminar tab in its housing” is indefinite because the term “its” is unclear. What structure does the housing belong to? For purposes of examination the Office will interpret the limitation to read as “sized to accommodate the tab in the anti-detachment device housing, the tab being a laminar tab”.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zorzo (US PGPUB 2015/0059113), hereinafter referred to as Zorzo.
	Regarding claim 1 (Currently Amended), Zorzo discloses a mop base (fig 16, 14) including an anti-detachment device (fig 14, 13) and a cleaning cloth (fig 10, 4) with tabs (fig 12, 10 being multiple tabs) where said anti-detachment device of at least one of the tabs of the cloth is joined to the mop base (fig 15, 10 is inserted into 14) and arranged near transverse edges of the base (fig 15, 10 is arranged at the transverse edges of 14, where transverse is interpreted to be any edge, and showing that there are multiple edges where 4 is connected to 14), said anti-detachment device is fixed to the base (fig 15, 10 is fixed to 14) and the cleaning cloth (fig 15, 10 is part of 4) and configured as a rotated U or open C (fig 14, 13 is an open C), said anti-detachment device having a lower horizontal rod is solidly joined to the base (fig 14, the bottom of 13 is a part of 14) and creates a housing with a slot for said tab on a transverse side of the cleaning cloth (fig 15, showing 10 is in a slot on the transverse side), said anti-detachment device is open on at least on an input side (fig 14, 13 is open on an input side of 10), said anti-detachment device defines an inlet mouth (fig 14, 13 has an inlet mouth in a V-shape facing outward), said anti-detachment device having an opening (fig 14, 13 defines an opening between the two jaws), at least around a connection between said device and said tab, said opening is greater than a thickness of said tab, allowing said tab to enter into said slotted housing through said open side of said inlet mouth (fig 15, 13 allows 10 to easily slide in), where said rotated U or open C housing overlaps with said anti-detachment device upper horizontal rod at least a limited portion of an extension of the tab (fig 14, the tab 10 engages with 13), said anti-detachment device connection edge with said mop limiting relative movements is perpendicular (fig 15, 10 prevents movement of 4 relative to 14).
	Regarding claim 2 (Currently Amended), Zorzo further discloses wherein the lower horizontal rod of the anti-detachment device configured as a rotated U or open C coincides with a surface of the base  to which the anti-detachment device is joined and from where a vertical rod starts (fig 14, lower portion of 13 is an open C).
	Regarding claims 3 (Currently Amended) and 7 (New), Zorzo further discloses the mop base of claims 1 and 2, respectively, and further discloses wherein said anti-detachment device extends for a limited section of said tab and provides for operation of a coupling and detachment system on the mop base during installation or replacement operations (fig 15, 13 only extends along a portion of 5).
	Regarding claims 4 (Currently Amended) and 8 (New), Zorzo further discloses the mop base of claims 1 and 2, respectively, and further discloses wherein said anti- detachment device has a slit housing whose opening is sized to accommodate the tab in the anti-detachment device housing, the tab being a laminar tab (fig 15, slit formed by 13 accommodates the tab 5 
that is insertable and has a hook feature to retain the tab).
	Regarding claims 5 (Currently Amended) and 9 (New), Zorzo further discloses the mop base of claims 1 and 2, respectively, and further discloses wherein said anti- detachment device is positioned on both sides of a coupling device (fig 16, showing 13 is separated by 15), and wherein said housing is closed at least on one side contiguous to the inlet, allowing said sides to create a stop guide for auto-centering insertion of the tab connecting to the side edges of said tab (fig 16, 15 closes 14 and allows for auto centering of 4).
Regarding claims 6 (Currently Amended) and 10 (New), Zorzo further discloses the mop base of claims 1 and 2, respectively, and further discloses wherein said anti-detachment device has a rear wall, opposite to a front opening side (fig 15, hinge of 14 13 defines the rear wall), with a closed stop that constitutes a limit to a front part of the tab, thereby defining an extent of the insertion of the tab within a coupling device (fig 15, hinge of 13 limits how far 5 can be inside of 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duncan (US Patent No. 1,256,989) teaches a mop with a removable cloth. Allemann et al (US Patent No. 5,926,896) teaches a collapsible mop head. Zorzo (US Patent No. 9,820,628) teaches a mop head having a releasable structure. Calderon (US Patent No. 10,028,634) teaches a mop head with a removable cloth having bars and a slip holding grip means.  Thielen (US Patent No. 4,225,998) teaches mop head having a removable clip structure to the cleaning element. Zeng et al (US Patent No. 9,226,638) teaches a mop head with a clip structure to secure the cleaning element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723